 W. T. GRANT COMPANYW.T. Grant CompanyandRetail Store EmployeesUnionLocal 954, Retail Clerks InternationalAssociation,AFL-CIO. Case 8-CA-5176June 30, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn April 7, 1969, Trial Examiner Boyd Leedomissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that Respondent had notengaged in certain other alleged unfair laborpracticesand recommended dismissal of suchallegations.Thereafter, theGeneral Counsel, theCharging Party, and Respondent filed exceptions tothe Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations,as modified herein.We agree with the Trial Examiner thatRespondent's pay increases of 5 to 10 cents an hourto 6 of its 9 employees on April 19, 1968, did notconstitute a violation of Section 8(a)(1) of the Act.However, in doing so, we do not adopt as asupporting reason the Trial Examiner's holding thatthe "rathermeager amount"of the increases "couldnot . . . have been any real inducement to opposethe Union" in the election held on May 1, 1968.We also agree with the Trial Examiner thatRespondent did not violate Section 8(a)(5) of theAct.Although the Trial Examiner set forth threegrounds for his conclusion, we rely only on hisfinding that Respondent's interrogation ofMaryLou O'Brienand Carolyn Young, while unlawful,was "not of the kind that will support a bargainingorder".'Accordingly,we deem it unnecessary topass or rely on the Trial Examiner's other reasonsfor recommending dismissal of the allegations ofRespondent's unlawful refusal to bargain.'SeeHammond & Irving,Inc.,154 NLRB 1071, 1073.Cf.N.L.R.B. v.GisellPackingCo., Inc.,395 U.S. 575,SinclairCompany v. N.L R B,395 U S. 575.ORDER469Pursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the TrialExaminer andorders thatRespondent,W. T. Grant Company,Bellevue,Ohio, its officers,agents, successors, andassigns, shall take the actionset forth in the TrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner: This case was tried inBellevue, Ohio, on January 23, 1969, pursuant to a chargefiledOctober 10, and a complaint issued thereonNovember 19, in 1968.Respondent is a small retailvariety store, part of anational chain.The unit involved in the Charging Party'sorganizational effort consisted of nine named employeesas stipulated by the parties. A representation election washeldMay 1, 1968, and was lost by the Union 7 to 1. TheUnion filed objections to conduct affecting the results ofthe election, a hearing officer found certain of theobjections valid and recommended that the election be setaside and a new one held. On October 8, 1968, theRegional Director of the National Labor Relations Board,for Region 8, adopted the recommendations of the hearingofficerand entered an order setting aside the May 1election and directing that a second election be held. Noaction, however, has been taken under this order of theRegional Director inasmuch as on October 10, 1968, 2days after the entry of the order for the second election,the Union filed the charge hereinbefore mentionedallegingthattheRespondent-Employer had given economicbenefits,had made promises of benefits and engaged inother acts of interference to defeat the Union, in violationof Section 8(a)(1) of the National Labor ManagementRelationsAct,asamended;alsothattheUnionrepresented a majority of the employees in the unit, hadmade a demand on the employer to bargain collectively,that the employer'scontinuing refusal to recognize theUnion, and its conduct in undermining the Union'smajority,violated Section 8(a)(5) of the Act.On the basis of the complete record of evidence, thedemeanor of the witnesses as I observed them as theytestified, and on the briefs filed in behalf of the GeneralCounsel,Respondent and the ChargingParty, I havedetermined that Respondent did violate the Act pursuantto certain of the allegations of violation of Section 8(a)(1),and recommend that as to the other allegations ofviolations of Section 8(a)(1) and as to the allegation ofviolation of Section 8(a)(5), the complaint be dismissed,for all the reasons hereafter appearing.FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE EMPLOYER AND THE LABOR ORGANIZATIONJurisdictionIfindand concludethat the allegations of thecomplaint as to the nature and extent of the businesscarriedon byRespondent,are true,and concludetherefrom that the Respondent is an employer engaged in177 NLRB No. 61 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce within the meaningof the Act.Ialso find and conclude that the Charging Party is alabor organization within the meaning ofthe Act;and thisproceeding is therefore within the jurisdiction of theNationalLaborRelations Board.There is no dispute in the case respecting these matters.If.THE UNFAIR LABOR PRACTICESA. The 8(a)(1) Allegations1. InterrogationThe only evidence adduced in support of any claimedinterference with employee rights,by Respondent,throughunlawful interrogation,within the 10(b) periodof the Act,as conceded in the brief filed in behalf of the GeneralCounsel,relates to conversations between managementpersonnel and three employees.CappizziThe first of these was between a part-time studentemployee,Sam Cappizzi and Lester Margareten ofRespondent'smanagement. The boy Cappizzi testifiedthatMargareten approached him in front of the store ashe was sweeping the sidewalk and asked if the Union hadcontacted him, and if he had been asked to sign a card. IcreditCappizzi'stestimony as to what was said. It isundisputedand I find that substantially such aconversationtook place.It is also undisputed that another conversation withCappizzi took place about a month earlier with the storemanager.On the earlier occasion I find that the managerasked the boy about "a union coming into the store" andtold him he might be asked to sign a card and if he was,touse his best judgment.It is not claimed that thisconversation,with the store manager, was within the 10(b)period.While the brief of the General Counsel deals withevidence adduced to reveal other unlawful conduct on thepartofRespondent under a caption"Respondent'sUnlawful Actions Outside the 10(b) Period" it treats theCappizzi-Margareten conversation set out above, underanother section of the brief, entitled "Respondent'sInterference,Restraint, and CoercionWithin the 10(b)Period."The only evidence, however, on which theGeneral Counsel can rely to show the conversation wasactually within the 10(b) period is Cappizzi's testimony ondirect examination that he thought"itwas a week or 2weeks before the election." This testimony would fix theconversation about the middle of April 1968 or a weeklater.The election was on May 1. This however is not allof Cappizzi's testimony as to the time the conversationtook place. On cross-examination he acknowledged that inthe earlier representation proceeding,that is the hearingonobjections,hetestifiedthattheMargaretenconversation occurred the day that Margareten made hisfirst talkat an employee meeting.This meeting was heldon February 22. The charge having been filed October 10,1968, the 10(b) period began to run 6 months earlier, onor about April 10. Thus the date of the first meeting,February 22, as conceded by General Counsel,was outsidethe 10(b) period,and evidence of events occurring thatearly is not competent support of a finding of an unfairlabor practice.Inasmuch as Cappizzi'stestimony thatMargaretentalked to him on the day of his first meeting with theemployees is more positive and specific than his testimonythat the conversation took placeabouta week or twobefore the election, I cannot say there is substantialevidence in the record that the Margareten conversationoccurredwithin the 10(b) period. The indications areotherwise, for in support of Cappizzi's more persuasivetestimony that the conversation took place at the time ofMargareten'sfirstmeeting with the employees, is thereasonable inferencethatMargareten sought outCappizzi,who did not attend the employee's meeting, to makeknown to him his opposition to the Union as he had donewith the other employees at the meeting.While I do not imply that the Margareten conversationas well as that of the store manager with Cappizzi wouldnot constitute violations of the Act, if within the 10(b)period, it appears that these conversations would be aboutas innocuous as any unlawful interrogation could be.Because I cannot find that either conversation took placewithin the 10(b) period (and only the latter one is claimedto havebeen).Ihereby recommend that the allegationsrespecting the Cappizzi conversations be dismissed.Mary LouO'Brien andCarolyn YoungThe evidence reveals and I find that following anemployee's meeting in which Margareten expressed theCompany's opposition to the Union, he talked toemployee Mary Lou O'Brien in the stockroom, asked herwhy the employees thought they needed a union, if therewere problems concerning their boss,the store manager,or other problems such as wages. He also asked if sheknew how she was going to vote.On May 1, 1968, the day of the election, in themorning, while the employee Carolyn Young was markingmerchandise,Margareten asked her what the trouble wasand why the employees wanted an outsider in the store.Young understood theoutsiderto be the Union and toldMargareten that the employees were interested in wages.He asked her to talk to District Manager Stallings.Young testifiedand Ifind that she then approachedStallings andhe too asked her why it was that theemployees wanted a union.When she answered"wages"he engaged her in a conversation respecting companypolicy on salary reviews twice a year.These two conversations took place within the 10(b)period. Respondent argues at length in the brief, and citesnumerous cases, in aneffort to establish that theseinterrogations did not constitute violationsof the Act. Iconclude,however, that none of the authorities citedcontrol the instant case. These conversations cannot beconsidered in isolation because of the background ofRespondent'spersistentopposition to the Union, andother interrogation which it engaged in during the 10(b)period, and which is properly considered as backgroundfor other conduct within 10(b). I think it quite clear thatStallings'referencetowageswas intended as andconstituteda kind of assurance that there would bebenefits granted without the Union, and therefore coerciveconduct.Itisalsomy opinion thatMargareten'spersistentinquiriesregarding theUnionwithbothemployees O'Brien and Young are of the kind, when notin isolation,that the Board has repeatedly found violative.I therefore shall recommend, that these interrogations befound to be in violation of Section 8(a)(1).The brief of the Charging Party makes no mention ofthe 10(b) period;neither does it deal in any substantialwaywhateverwiththeallegationsofunlawfulinterrogation. Noting that the most important issue in the W. T. GRANT COMPANY471case is the refusal to bargain charge and merely statingthat there are also allegations of violation of Section8(a)(1) "which should be readily sustained" the argumentisconfined to "unfair labor practices of a beneficentvariety." This reference is to three separate allegations: (1)Unlawful wage increases timed to influence employees inthe representation election; (2) an allowance of pay notpreviously made, but in compliance with Company policy,for time spent in store meetings; and (3) an allowance ofbreak periods.The reasonthe limitationsof Section 10(b) of the Acthave application in this case as to alleged violations ofSection 8(a)(l) as hereinbefore appears, and also to theallegations of violation of Section 8(a)(5), as hereafterappears, is because of the time spent by the ChargingParty in hopeful pursuit of a different remedy than heresought, to its conclusion, that is the hearing on theobjections filed respecting Respondent's conduct affectingtheelection.While the Charging Party sought andobtained from the Regional Director an order settingaside the first election and granting a second one, timewas running out on the opportunity to establishRespondent's conduct, forming the basis of the objectionsto the election, as unfair labor practices. In the brief, theCharging Party acknowledges that this complaint case isbased primarily upon the same conduct that was involvedin the objections procedding. Presumably the investigationmade on the objections filed, revealed the character of theconduct engaged in by Respondent, that was considerablylater alleged to constitute unfair labor practices.While the proliferation of theBoard'sprocessesapparent in this case is not likely new, and may be withinthe confines of theBernel Foamdoctrine, probably themore typical handling of situations such as the onepresented here, is for the Charging Party to file the chargeof unfair labor practices at the time of the filing of theobjections to the election, or soon thereafter; then theRegional Director consolidates the two proceedings intoone, giving one official of the Board, the AdministrativeTrialJudge, the responsibility of deciding not onlywhether unfair labor practices have been committed butalso whether the first election should be set aside and asecond one ordered. Such procedure has at least twoadvantages: (1) the acts alleged to constitute unfair laborpractices,do not becomestaleand subject to thelimitations of Section 10(b); and (2) avoidance of thepossibilityof two officialsofone agency enteringessentially conflicting orders.All who have any familiarity withBerne! Foamwillagree that the history of the doctrine is replete withadministrative and other difficulties. The case presentedhere seems to open the door to more problems. The basicobjection to the doctrine, when it existed earlier in thehistory of the Board, and as it was revived byBernelFoam Products Co., Inc.,146 NLRB 1277, is that it gavethe Union, in the jargon of our profession, "two bites atthe apple." Thus the Union was relieved of the necessityof making an election between the two remedies available,when it gained knowlege of conduct probably amountingto an unfair labor practice, that could also be used toobtain a new election. The choice imposed beforeBernelFoamwas between the objections case and the complaintcase.This basic objection to theBerne! Foamdoctrinewas of course held invalidin the casecited above. Theinstant proceeding,however has aspects of "three bites."Thus the Union first had the original election; second itutilized, to final conclusion, the processes of the Board inan objection'scase that now guarantees it a secondelection regardlessof the outcome of this complaint case;and third it has invoked this proceeding in an effort, toobtain a bargaining order. The evil in this three prongedapproach, if there is an evil, is that it calls for the threefullproceedings instead of two - two made possible inearly filing of the charge, and consolidation, as stated.Thisproliferationofproceedings led to seriousconsideration of dismissal of the 8(a)(5) allegations, purelyon the ground that orderly and effective use of the Board'sprocessesina BernelFoamsituation requires the filing ofa charge of unfair labor practices within time to enabletheRegional Director to consolidate the representationproceedingwith the unfair labor practice case. Suchaction,however,would be a new limitation, morereasonably imposed by the Board. It was thereforedeemed adequate treatment here merely to bring theproblem within focus, perhaps for the first time. Such alimitationshouldbenefit all concerned.Unions andemployees would be relieved of unnecessary imposition ofthe provisions of 10(b) on Section 7 rights; the Boardwould be relieved of one proceeding, that is a separateobjections case; and Respondents would be relieved of oneunnecessary defense.2.The "break" periodsThe evidence reveals that Respondent's employees hadenjoyed wholly unsystemitized "break" periods over theyears, long before the election on May 1. Clearly as aresult of meetingsmanagementheld with the employees,with full knowledge that an organization drive wasunderway, a change was made respecting "breaks." At thefirst or second meeting that Management RepresentativeMargareten held with the employees (thus not later thanMarch 14) an employee mentioned that no set breaks,between thebeginningof work and the close of day, wereprovided. Very soon thereafter a 10-minute break schedulewas provided with a requirement that employees "clockin"and"clock out." The evidence is clear 'that nosubstantial use was ever made of the new method ofgetting breaks. Possibly one or two employees checked inand checked out once; or on 2 days at the most.Everybody then reverted to the old system of taking abreak when necessary. Thus the action of Respondentcannot be classified as between a benefit granted or adetriment imposed. For all practical purposes it was anullity.While the effectiveness of any device designed andusedby an employer to influence his employeesunlawfully,against aUnion is never measured, still theaction cannot be considered completely apart from thelikelihood of its affect on the employees. So consideredRespondent took no action.Moreover the evidencetending toestablish the time that the new scheduleprevailed, if it ever did, places it two weeks, or more,outside the 10(b) period. From the highly unsatisfactoryevidence as to time, I find and conclude that this"change,"which turned out to be no change, occurredoutside the10(b) period. Evidence of it cannot be used tosupport a finding of an unfair labor practice. I thereforerecommend that the allegations respecting the new breakschedule bedismissed.3.Pay for timespent in meetingsAt the samemeetingMargareten held with theemployees in which the question of a new break schedulewas raised,an employeementionedthat pay was notallowed for the time the employeesspent in meetings 472DECISIONS OF NATIONALLABOR RELATIONS BOARDbeforeworking hours.Margareten advised that this wascontrary to Company policy andimmediately the practicewas instituted of paying for such time.Thishappenedoutside the10(b) periodand I therefore recommend thatthe allegations respecting this action be dismissed.4. Thewage increasesAllegations respecting pay increases admittedly grantedsixof the employees constitutes by far the mostsubstantial allegations of violation of Section 8(a)(1) oftheAct.Resolution of the issue whether these increaseswere made pursuant to an established pattern of meritincreases following wage surveys, at regular intervals, is inmy opinion a close question.On all the evidence,however,somewhat confusing in part, I find that the increasesgrantedwould have been granted if no representationelection had been pending and conclude therefore thatRespondent,thus increasing the employees' pay, did notviolate the act, for the reasons hereinafter set forth.I think it fair to say that the totality of the evidence,bearing on the practice of Respondent regarding regularwage increases,clearly establishes a companypolicy ofannual surveys and increases where warranted; and I sofind.Ithink it is less clear that a semiannual policyprevailed in this store;but notwithstanding a lack ofprecision in the testimony of the store manager andMargareten as to exact dates involved,with the resultantconfusion hereinbefore mentioned,Ifind that the presentstoremanager had installed the semiannual survey longprior to knowledge of any union interest in the store.The persuasive evidence in support of this finding isRespondent'sExhibit2,a table showing the meritincreases granted the employees within the store for a3-yearperiod immediately preceding the election on May1,1968.While it too discloses some variation from anexact pattern it reveals a consistency in granting increasesevery six months during a period of over a year just priortoMay 1, involving three such pay increases including theone in dispute.The store manager had testified that hehad instituted thispolicy of6months review and payraises if merited,6 or 7 months after he came to the store.The increases shown in Respondent'sExhibit 2 in Marchof1967,Septemberof1967andAprilof 1968substantially bear out his testimony.Stress is laid in the briefs of the General Counsel andthe Charging Party that the April 1968 increases, madejust prior to the election,could have been postponed untilafter the election.This circumstance is pointless respectinga violation if in fact the increases were pursuant to anestablished schedule.The evidence reveals that early inMarch of 1966 four of nine employees got increases, three10 cents per hour and one 5 cents; that a year later earlyinMarch of 1967, soon after the present manager tookcharge,six of the nine employees had their wages raisedto 10 cents an hour.Then on September 15, 1967, as themanager initiated the 6 months review system,six of eightemployees were given increases, four receiving 10 centsper hour and two 15 cents per hour. About the middle ofApril1968, just over 6 months after the September 15,1967 increases,six of the employees received the increasesin dispute,one receiving 10 cents an hour and five gettingonly 5 cents.The briefs in support of the violation,make much overthe fact that these latter increases came in April ratherthan in March.There is undisputed testimony of bothMargareten and the store manager that in the year 1968the questionnaire on wages sent out from headquarterscalled for a return not later than May 1, rather than April1as in previous years.The argument implies that if infact there was any such questionnaire at all it might havebeen contrived as to the later date for the purpose ofestablishing a reason for the 1 month variance from the 6months pattern previously set. The testimony of these twowitnesses however is not in contradiction and I find that,for a reason not appearing in the evidence,return on thecompany'swage analysis questionnaires was called for onemonth later in 1968 than in previous years.This finding isdictated in part by the entirely reasonable conclusion thatthe variation from the March to April does not bear onthe issue.Increases inMarchwouldhaveservedRespondent's evil motivation, if it had one, in influencingthe employees against the Union, as well as in April. Infact having the money in hand 2 or 3 weeks earlier, it canbe argued,would have been better persuasion than theanticipationof cash in checks yet to be delivered.Furthermore there is nothing in the record to refute thestoremanager'stestimony that he was hesitant aboutgranting the increases due under the established pattern,because of the organization campaign underway in thestoreuntilhe had conferred with the labor relationsmanager and Margareten.He made the increases onlyafter he was advised that under the circumstances theincreases would be proper. The record is clear that thestoremanager made the two earlier 6-month periodicincreases at his own discretion.No badintention shouldbe imputed to Respondent on the ground that the storemanagersoughtadviceofcounselunderthesecircumstances.Another factor in the determination of this issue is therather meager amountby whichthe wages were increased.The April1968 increases are small evenby comparisonwith the increases granted in each of the two previous6-month raises.Thus in theincreasesof September 15,1967 (thewage raise immediately preceding the one indispute)four employees received 10 cents and two received15cents;and 6 months earlier, in March 1967, sixemployees received 10 cents an hour. The increases indispute allowed 10 cents to only one of the employees and5 cents to each of the others. The employees in this storehad good reason to believe,under this manager, that ifthey merited it they were entitled to increases as of aboutthe time they got them.The law does not require anemployer to invite ill will by denying a pay increase duehis employees any more than it gives him the right to buygood will with increases not due.Apart from the arguments that can now be made inretrospect,in the effort to get a bargaining order, there isnothing in the record to indicate that the employees, whowere very wage conscious, would not have received theincreases they got in April 1968. Those that they received,could not under the circumstances,have been any realinducement to oppose the Union,and cannot,therefore beregarded as having been made for this purpose. Thecontrarywould be true if the increases had beenconsiderably more generous, exceeding in some or all ofthe cases the, 10-cent increase allowed most in previousyears, and denied them at the time of this increase. Thereare inevitably two lines of Board cases on this issue, oneholding that the increases are unlawful because not madepursuant to established pattern;and the other line thatthey are lawful because pursuant to an established patternof increases.I find this case controlled by the latter line ofcases.Cf.PostHouses, Inc.,161NLRB 1159; alsoAircraftEngineering Corporation &Western,Inc.,172NLRB No. 218. Of interestin this connection is the W. T. GRANT COMPANYdecision of Administrative Judge David London, affirmedby theBoard,involving this same Respondent at adifferent store, in the case ofW. T. Grant Company, 174NLRB No. 144. In the cited case the store policy alsoinvolvedmerit increases granted every 6 months. TheBoard found no violation in the grant of increases madeduring an organizational campaign.I recommend that theallegations of the complaint as to the wage increases indispute be dismissed.B. The Refusal-To-Bargain IssueI recommend that the allegations of the complaint thatRespondent violated Section 8(a)(5) of the Act bedismissed on three separate grounds. First, in itstotality,the testimony of Eldon T. Leedy, Executive Secretary ofthe Local Union, does not establish that he made a clearrequest for bargaining. The fact that he did not, is furthersupported by the testimony of Respondent's witnesses. Onthe issue of a request for recognition and bargaining thedemeanor of Leedy on the stand made his testimonyunconvincing and revealed a disinclination to meet theissue head-on. The request sought to be proven rests on atelephone conversation.Leedywas vague in his testimony,tending to lead to the conclusion that his knowledge as tothe details of the case may also have been vague. Thuswhen asked on direct examination to give the substance ofthe telephone call, he answered"Well, I would only haveone reason to call Mr. Brown in a case like that, thatwould be to assert." I cannot escape the impression fromthis answer that if he had been permitted to pursue thatline, his testimony would not be so much a statement ofhisactual recollection as a statementofwhat theconversation should have been to show a demand forrecognition and bargaining.On objection thathis answerwas not responsive to the question the witness was advisedto try to state what he said and what Brown said. He thenstated categorically but with some undue formality that hehad asserted that the Unionhad signedup a majority ofthepeople and asked for recognition.He continued,however,with somewhat irrelevant matter that tended todetract from the positiveness of his first assertion. In thisanswer he indicated that from previous experience in twoelectionswithRespondent he knew that the Companywould grant recognition only through an election andstated that he then went into a conversation as to whetheror not a consent election would be worked out. Thisunpersuasive testimony given on direct examination wasweakened further oncross-examination.There, on thedirect question, "Did you say you had a majority of thepeople signed up in those words?"Leedy answered,"Normally I would say we have a majority." Then to thequestion"Did you say we want to be recognized,we wanttonegotiate?"The witness stated, "Nothing to thateffect."On the other hand Brown,in charge of labor relationsforRespondent and the other party in the long distancetelephone conversation,gave quite persuasive testimony astomany details of the conversation dealing first with whatseems to be very plausible pleasantries,then details aboutan election.He categorically denied that Leedy ever askedthat he recognize the Union;or that there was any requestofRespondent to submit to proof of majority. Browntestified that he did not say the Company would notrecognize the Union because there had been no request forrecognition.WhileIrecognizethatBrown is aprofessional in the field of labor relations and thereforesomething of an expert as to what good testimony should473be in such a situation, he is probably no more of an expertthanLeedy in the same field; and there is nothingwhatever in his demeanor or otherwise to lead me toconclude that his testimony was any other than his bestrecollectionofwhat actually was said. Furthermore,because of the weakness of the Leedy testimony ashereinbefore set forth, there is no sharp conflict betweenBrown's testimony and Leedy's. Absent a valid request forrecognition there is no basis for finding a refusal tobargain.The second reason for the dismissal of the refusal tobargain charge is that the unfair labor practices hereindetermined to have been committed by Respondent arenot of the kind that will support a bargaining order in thiskind of situation. Cf.Hammond & Irving, Inc.,154NLRB 1071.The third ground for dismissal of the 8(a)(5), is that theevidenceofamajorityofemployeeswithintheappropriate unit involves action outside the 10(b) period.The majority established by the cards was one, - theUnion had cards of five employees in a unit of nine.In the case ofGoodyear Tire & Rubber Company, 174NLRB No. 167, the Board, apparently for the first time,applied the provisions of Section 10(b) of the Act to proofofmajorityby authorization cards. Insofar as theguidelinesfor application of 10(b) appear inGoodyear,that case seems to control this litigation. Thus in bothGoodyear and the instant case the majority proven was byone card only; the cards, also, were all signed outside the10(b) period. In addition "there has been some turnover inthe unit" here as there, with one of the five employeeswho signed cards outside the 10(b) period, not anemployee at the time of the trial. With this affirmativeindication of a loss of one card there are no "cognizablefacts which would obviate a showing of a majority status"at this time. Under the authority of theGoodyearcase inwhich theBoardcould not find competent evidence tosupport a majority finding, I find and conclude that thereis no competent evidence on which I can make a findingof majority within the critical period. Thus the 8(a)(5)allegations are unsupported.III.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices,I shall recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.RECOMMENDED ORDERUpon the entire record in this case and the foregoingFindings of Fact and Conclusionsof Law,IrecommendthatW.T.GrantCompany,itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogating employees in regard totheir union membership, activities,and sympathies.(b) In any like or related manner interfering with,restraining, or coercing employees in the exerciseof theirright to self-organization, to form labor organizations, tojoin or assist Retail Store EmployeesUnion Local 954,Retail Clerks International Association,AFL-CIO, or anylabororganization,tobargaincollectivelythroughrepresentatives of their own choosing and to engage inother concerted activities for the purposeof collectivebargaining or other mutual aid or protection or to refrainfrom engaging in such activities except to the extent that 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Post in its store in Bellevue, Ohio,copies of theattachednoticemarked"Appendix."'Copies of saidnotice,to be furnished by the Regional Drictor for Region8, after being duly signed by Respondent,shall be postedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to insure that such notices are not altered,defaced,or covered by any material.(b)Notify the Regional Director for Region 8, inwriting within 20 days from the receipt of this Decision,what steps it has taken to comply herewith.'In the event that this Recommended Order is adopted by the Board thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order,"shallbe substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board thisprovision shall be modified to read-"Notify said Regional Director inwritingwithin 10daysfrom the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESWE WILL NOTin any like or related manner interferewith, restrain,or coerce employees in the exercise oftheirrighttoself-organization,toform labororganization,to join or assist Retail Store EmployeesUnion,Local954,RetailClerksInternationalAssociation,AFL-CIO,or any labor organization, tobargain collectively through representatives of their ownchoosing and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection or to refrain from engaging in suchactivities except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized by Section8(a)(3) of the Act.The law gives all our employees these rights:To organize themselves;To form,join, or help Unions;To bargain as a group through a representativethey choose;To act together for collective bargaining or othermutual aid or protection; andTo refuse to do any or all of these things.We assure you that we will not interfere with you in theexercise of these rights.DatedByW. T. GRANT COMPANY(Employer)(Representative)(Title)Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTcoercively interrogateemployeesregardingtheirUnionmembership,activities,orsympathies.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or' covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office,1695 FederalOfficeBuilding 1240 East 9th Street,Cleveland,Ohio44199, Telephone522-3715.